Mr. Justice Phillips delivered the opinion of the court: R. Lemuel Blount, trustee of the estate of I^ate Ward Bensley, deceased on the 26th day of July, 1916, paid to the treasurer of Cook county, the sum of $217.90 in full of inheritance taxes levied and assessed against the succession occuring by virtue of the death of Kate Ward Bensley, deceased. On the 23d day of June, 1923, in the County Court of Cook county, Illinois, in the matter of inheritance tax appraisement in said estate of Kate Ward Bensley, deceased, it was ordered adjudged and decreed that inasmuch as certain contingencies upon which the original inheritance taxes were levied and assessed, not having occurred, the said estate was entitled to re-assessment of said inheritance taxes under Sec. 25, Chapter 120, in the Revenue act of the State of Illinois, and it was therefore ordered that said taxes be re-assessed in accordance with a certain schedule set out in the order, a copy of which is presented" in evidence, making the total amount of the assessment $79.40. On January 17, 1917, the said R. Lemuel Blount was duly appointed trustee of said estate and duly qualified, in the case of Blount executor v. Christianson et al. Carlotta S. Signor was a niece of the said decedent, Kate Ward Bensley, and a legatee under her will and the entire original assessment of inheritance tax was assessed against her legacy, which assessment was paid by the executor and trustee, ancf under- the re-assessment of the inheritance tax, as ordered by the County Cqurt there is a refund due to the said Carlotta S. Signor amounting to $119.70 with interest thereon at the rate of 3% per annum from the 26th day of July, 1916. The Attorney General consents in writing to an award as claimed. . The evidence sustains the claim, and the court accordingly awards said Carlotta S. .Signor and R. Lemuel Blount, trustee, the sum of $119.70 together with interest thereon from the 26th day of July, 1916, at the rate of 3% per annum until paid.